DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 6, 10, 12, and 14 are objected to because of the following informalities:  
“peripheral edges” in claim 1, line 10-11 should be amended to recite --the peripheral edges--
“the underside” in claim 1, line 13 should be amended to recite --an underside--
“an internal surface” in claim 3, lines 1-2 should be amended to recite --the inner surface--
“peripheral edges” in claim 6, line 1 should be amended to recite --the peripheral edges--
“a length” in claim 6, line 2 should be amended to recite --the length--
“a condom”, and “the condom” in claim 10, lines 12 and 14 should be amended to recite --the prophylactic device-- to maintain consistent language
“the underside” in claim 10, line 12 should be amended to recite --an underside--
“penis” in claim 10, line 12 should be amended to recite --the male genitalia-- to maintain consistent language
“an internal surface” in claim 12, line 1 should be amended to recite --the inner surface--
“peripheral edges” in claim 14, line 1 should be amended to recite --the peripheral edges--
“a length” in claim 14, line 2 should be amended to recite --the length--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation “the condom” in line 10. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution and examination, “the condom” is interpreted to mean “the prophylactic device”.
Claim 10 further recites the limitation “single continuous opening” in line 11. There is insufficient antecedent basis for this limitation in the claim, because the single opening is not previously claimed as being continuous.
Regarding claims 11-16, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Regarding claim 3, the claim fails to include all the limitations of the claim upon which it depends, because it is dependent on itself. For purposes of compact prosecution and examination, claim 3 is interpreted to be dependent on claim 2.
Regarding claims 4-9, the claims are rejected under 35 U.S.C. 112(d) by virtue of their dependence on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney US 6,250,303 B1 in view of Laniado WO 2014/041534 A1.
Regarding claim 1, Delaney discloses a condom 10 (fig. 6) comprising: (a) an enclosed end 16 configured to collect and securely maintain semen therein during intercourse (fig. 6 and col. 3, lines 23-24); (b) an open end that is spaced apart from the enclosed end 16 and is configured to receive a penis therethrough (fig. 6, the end formed by rim 26); and (c) a hollow 
Delaney is silent on (d) a check valve formed in the condom within the enclosed end that forms an internal reservoir within the enclosed end of the condom that is configured to receive and maintain semen therein during intercourse.
However, Laniado teaches an analogous condom 50 (fig. 1 and [0002]) comprising (d) a check valve 16 formed in the condom 50 within the enclosed end 14 that forms an internal reservoir within the enclosed end 14 of the condom 50 that is configured to receive and maintain semen therein during intercourse (fig. 1 and [0045] and [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the condom of Delaney with (d) a check valve formed in the condom within the enclosed end that forms an internal reservoir within the enclosed end of the condom that is configured to receive and maintain semen therein during intercourse, as taught by Laniado, so that the sperm fluid “flows through one-way valve system (16) and into receptacle (14), from where it cannot exit” ([0048]).
Regarding claim 10, Delaney discloses a prophylactic device 10 (fig. 6) comprising: an enclosed end 16 configured to collect and maintain bodily secretions therein (fig. 6 and col. 3, lines 23-24); an open end that is spaced apart from the enclosed end 16 and is configured to 
Delaney is silent on a check valve formed in the condom within the enclosed end that forms an internal reservoir within the enclosed end of the device that is configured to receive and maintain bodily secretions therein while the device is in use.
However, Laniado teaches an analogous condom 50 (fig. 1 and [0002]) comprising (d) a check valve 16 formed in the condom 50 within the enclosed end 14 that forms an internal reservoir within the enclosed end 14 of the device 50 that is configured to receive and maintain bodily secretions therein while the device is in use (fig. 1 and [0045] and [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the condom of Delaney with (d) a check valve formed in the condom within the enclosed end that forms an internal reservoir within the enclosed end of the device that is configured to receive and maintain bodily secretions therein while the device is in use, as taught by Laniado, so that the sperm fluid “flows through one-way valve system (16) and into receptacle (14), from where it cannot exit” ([0048]).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney US 6,250,303 B1 in view of Laniado WO 2014/041534 A1 further in view of Mallette US 5,284,158.
Regarding claim 8, Delaney in view of Laniado discloses the claimed invention as discussed above.
Delaney in view of Laniado is silent on a kit comprising: (a) the condom of claim 1; and (b) a hermetically sealed package housing the condom and optionally a lubricant therein that lubricates the condom.
However, Mallette teaches a kit comprising: (a) an analogous condom (col. 3, lines 1-2, the box being the kit); and (b) a hermetically sealed package housing the condom (col. 3, lines 10-11) and optionally a lubricant therein that lubricates the condom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the condom of Delaney in view of Laniado within a kit comprising: (a) the condom of claim 1; and (b) a hermetically sealed package housing the condom and optionally a lubricant therein that lubricates the condom, as taught by Mallette, to protect and preserve the condom.
Regarding claim 9, Delaney in view of Laniado further in view of Mallette discloses the claimed invention as discussed above.
Delaney in view of Laniado is silent on the kit comprising the lubricant and further comprising indicia printed on the hermetically sealed package providing information regarding the condom.
However, Mallette further teaches the kit comprising the lubricant (col. 2, lines 66-68) and further comprising indicia printed on the hermetically sealed package providing information regarding the condom (col. 3, lines 2-4 and 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the kit of Delaney in view of Laniado further in view of Mallette with the lubricant and further comprising indicia printed on the hermetically sealed package providing information regarding the condom, as taught by Mallette, “to prevent .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,568,758 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claims of the Patent anticipate the indicated claims of the instant Application.
Regarding claim 1 of the instant Application, the entirety of the claim is anticipated by claim 1 of the conflicting Patent.
Regarding claim 2 of the instant Application, the entirety of the claim is anticipated by claim 1 of the conflicting Patent.
Regarding claim 3 of the instant Application, the entirety of the claim is anticipated by claim 2 of the conflicting Patent.
Regarding claim 4 of the instant Application, the entirety of the claim is anticipated by claim 3 of the conflicting Patent.
Regarding claim 5 of the instant Application, the entirety of the claim is anticipated by claim 4 of the conflicting Patent.
Regarding claim 6 of the instant Application, the entirety of the claim is anticipated by claim 5 of the conflicting Patent.
Regarding claim 7 of the instant Application, the entirety of the claim is anticipated by claim 6 of the conflicting Patent.
Regarding claim 8 of the instant Application, the entirety of the claim is anticipated by claim 13 of the conflicting Patent.
Regarding claim 9 of the instant Application, the entirety of the claim is anticipated by claim 14 of the conflicting Patent.
Regarding claim 10 of the instant Application, the entirety of the claim is anticipated by claim 7 of the conflicting Patent.
Regarding claim 11 of the instant Application, the entirety of the claim is anticipated by claim 7 of the conflicting Patent.
Regarding claim 12 of the instant Application, the entirety of the claim is anticipated by claim 8 of the conflicting Patent.
Regarding claim 13 of the instant Application, the entirety of the claim is anticipated by claim 9 of the conflicting Patent.
Regarding claim 14 of the instant Application, the entirety of the claim is anticipated by claim 10 of the conflicting Patent.
Regarding claim 15 of the instant Application, the entirety of the claim is anticipated by claim 11 of the conflicting Patent.
Regarding claim 16 of the instant Application, the entirety of the claim is anticipated by claim 12 of the conflicting Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunkelberger US 2,567,926 discloses a condom with a check valve 44 (fig. 5)
Peterson US 2019/0224040 A1 discloses a condom with an opening 4, retention ring 3, and retention ring 6 (fig. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786